935 F.2d 271
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James SHERROD, Defendant-Appellant.
No. 91-3109.
United States Court of Appeals, Sixth Circuit.
June 4, 1991.

1
Before RALPH B. GUY and RYAN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
The defendant filed a notice of appeal from the denial of his motion to revoke a pretrial detention order.  In that order the district court found probable cause that the defendant committed an offense for which a term of imprisonment of ten or more years is prescribed by the Controlled Substances Act, 21 U.S.C. Sec. 801, et. seq.    The court further found that no condition or combination of conditions would reasonably assure the defendant's appearance and the safety of the community.  18 U.S.C. Sec. 3142(e).


3
During the pendency of this appeal, defendant's counsel moved to withdraw, asserting a breakdown in the attorney-client relationship and that the defendant was fully represented by another attorney.  Defendant's counsel also submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no appealable issues.  Because counsel had not served the motion and the Anders brief upon the defendant, an order was entered allowing the defendant 21 days to file a response.  See Local Rule 12(d)(3).  No response has been filed.


4
It is therefore ORDERED the motion to withdraw as counsel is granted.  It is further ORDERED that the district court's order of January 8, 1991, which continued pretrial detention, is affirmed.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation